DETAILED ACTION
This action is responsive to the Applicant’s response filed 10/25/21.
As indicated in Applicant’s response, claims 1, 6-9, 12-18, 20 have been amended and claims 5, 19 cancelled.  Claims 1-4, 6-18, 20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 6-18, 20 are allowed. The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A method of performing management operations comprising: 
	(i) creating a job using a graphical user interface (GUI) of an application, wherein the job includes at least ene a first task and the job that performs a first data storage management operation including the at least one task, wherein the first task is a first task type of a plurality of task types denoting a plurality of data storage management operations; 
	(ii) responsive to said creating, storing first information that describes the job in a management application database for the application, 
	wherein said first information includes task information describing each task of the job, wherein said first information includes first task information describing the first task, and wherein the first task information includes first parameter information describing one or more parameters used in connection with performing the first data storage management operation; and 
	(iii) performing first processing that generates one or more code modules in a target language for the job, wherein said first processing uses the first information from the management application database, wherein said first processing includes converting the first task into a first code module written in the target language further comprising: 
		determining, at runtime during said first processing that generates the one or more code modules, a first of a plurality of providers that converts tasks of the first task type to code modules of the target language; 
		processing the first task information describing the first task, said processing including extracting the first parameter information from the first task information; and 
	(iv) generating, by the first provider and in accordance with said processing of the first task information, the first code module in the target language for the first task, wherein the first code module includes the first parameter information extracted by said processing of the first task information
	(as recited in claim 1, 14-15)
	Kosuru et al, USPubN: 2013/0036149, discloses interface processing descriptive information as JSON format on task associated with Hadoop type of network nodes and storage engine management software, including generating of script using the information data. The formation of JSON based management script to implement Hadoop networks in Kosuru fails to teach using a processing stage as per (iii) that extracts parameters for a job description and generating of providers list, using one provider therefrom – as in (iv) - to generate object module written in a target language in accordance to the extracted parameter and received job description on tasks or job for managing a storage application in (i) and (ii).
	Chen et al, USPubN: 2015/0128116, discloses a definition of scan tasks deployment for a scan task database, as code to be carried out on a server side, the scan tasks defintion facilitating scan tasks update and redeploying on the application server, where a (server) application database is equipped with scan task specification compatible with any deployed application server and a compiler used with the design of scan tasks.  Chen use of compiler and server side equipped with definition or task specfication for target scan tasks fails to teach provision of a processing stage as per (iii) that extracts parameters for a job description and generating of providers list, using one provider therefrom – as in (iv) - to generate object module written in a target language in accordance to the extracted parameter and received job description into a GUI on tasks or jobs for managing a storage application in (i) and (ii)
	Richburg, USPN: 5,159,687, discloses integrated knowledgebase for storing particular requirements for a process to be programmed or coordinated for a particular specified task, the database containing requirements, dictionary data as well as collected procedure information provided in prototype format for use in a design tool, or as static files for output script.  The knowledge base and dictionary data in Richburg has no concern for generating management code for storage application, hence cannot be used to cure to the deficiencies of Kosuru from above.
	Shakeri et al, USPN: 7,509,244,  discloses provision for a distributed compiling as a compilation model with partitioning the target (e.g. via a graphical model) whereby plural compiler providers or code building tools can be loaded from running on different devices or operating systems, thereby invoked for carrying out partitions of a compiling scheme, the distributed compiling determined on basis of complexities ranking and capabilities of these different devices in terms of number, type, speed and processor characteristics such as bandwidth or latency or connectivity, the code building tool supporting interpreted programming language, scripting langauge.  Use of plural compiling providers per Shakeri to partition a compilation scheme on basis of ranking and characterization of devices in accordance with a target language support fails to teach using a processing stage as per (iii) that extracts parameters for a job description and generating of providers list, using one provider therefrom – as in (iv) - to generate object module written in a target language in accordance to the extracted parameters and received job description into a GUI on tasks or jobs for managing a storage application in (i) and (ii) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 20, 2021